Exhibit 10.3.3

 

AMENDMENT NO. 3

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the first sentence
of Section 3.2(a) of the Unified Western Grocers, Inc. Sheltered Savings Plan
(the “Plan”), effective as of January 1, 2004, to read as follows:

 

“Subject to the limitations contained elsewhere in the Plan, each Participant
may elect from time to time, by completing the appropriate forms provided by the
Committee, to forgo receipt of up to 50%, stated in whole numbers only, or such
other maximum, as may be determined by the Committee in its sole discretion, of
his or her Compensation; provided, however, that the Participant’s Elective
Contributions and Voluntary Contributions may not exceed 50%, or such other
maximum, as may be determined by the Committee, of his or her Compensation.”

 

* * * * *

 

The Company has caused this Amendment No. 3 to be signed on the date indicated
below, to be effective as indicated above.

 

       

“Company”

       

UNIFIED WESTERN GROCERS, INC.

Date:    December 19, 2003

      By:   /s/    ROBERT M. LING, JR.                         Robert M. Ling,
Jr.            

Its:

  Executive Vice President and General Counsel